Title: To George Washington from Peter Corne, 30 August 1782
From: Corne, Peter
To: Washington, George


                        May it Please your Excellency
                            Highlands 30th August 1782
                        
                        To give a hearing to this my Simple narrative of facts—I Did apply at the Comandants Office in New York for a flag to Come to Stanford in Connecticut my request was givin in writing expressing the name of the Place as before mentiond I was truly Ignorant of your Excellencys Orders that Dobbs ferry was the only Place where admittance could be given. the fault lays with the person from whom I received it but I am unhappily the Sufferer I would not wish to do an act inconsistant with rgularity—& Shall be happy your Excellency will Consider me in that light—my motive in coming was to Transact private Buisines of a long Standing betwixt a Mr Platt at Stanford & my Self & no other inducement the unlucky Accident that has befell me is of great Detrement to my family & buisiness I hope your Excellency will condisend to make the matter as easy as Consistancy will admitt of as I know my Self innocent of an intended missconduct—& I pray your Excellency will not lay the fault to me—& I hope for a libration from Confinement—I Shall be very thankfull. & am Your Excellencys Most Obt H. Servt
                        
                            Peter Corne
                        
                    